Citation Nr: 1626563	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  09-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1963 to May 1965 and from May 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was previously denied in a June 1970 rating decision.  The Veteran submitted evidence to reopen the claim in April 2008, after which the August 2008 rating decision was issued.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of that hearing is of record.

An August 2012 Board decision reopened the claim for service connection for a right knee disability, and remanded the claim.  The Board remanded the claim again in January 2015, and again in November 2015 for further development.
 
The issue of entitlement to service connection for a left knee disability has been raised by the record in a September 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The January 2015 Board decision referenced this issue, and referred it to the AOJ for appropriate action since the Board did not have jurisdiction over it.  38 C.F.R. § 19.9(b) (2015).  An April 2015 VA memo indicates that the issue has been referred to the Providence RO for immediate attention.

The Veteran also raised a claim for increased rating for a right fourth finger disability at the December 2011 hearing.  That claim does not appear to have been adjudicated and is not on appeal.  It is referred to the RO for appropriate action.




FINDING OF FACT

The Veteran's current right knee disability did not manifest in service, or within one year following separation from service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The Veteran's right knee disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5013A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice should be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006); Pelegrini v. Principi, 18 Vet App. 112 (2004).  However, the notice requirements may be satisfied if any errors in the timing or content of the notice are not prejudicial to the claimant.  Pelegrini v. Principi, 18 Vet App. 112 (2004).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  

The duty to notify was satisfied by a letter sent to the Veteran in August 2008, informing him of the type and nature of evidence needed to substantiate the claim.  The appeal was last adjudicated in a February 2016 supplemental statement of the case.

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  That duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015). 

In this case, VA has fulfilled the duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Pursuant to the Board's November 2015 remand instructions, VA obtained VA treatment records that were not already of record.  

VA had also provided the Veteran an adequate examination in February 2016, and obtained a medical opinion with respect to the claimed knee disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and provided a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  The examiner also specifically issued an opinion addressing whether the Veteran's right knee disability was related to service.  Therefore, the examination report and resulting opinion shows substantial compliance with the Board's remand request.  Additional VA examinations are not required.  McClendon v. Nicholson, 20 Vet App. 79 (2006); Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008).  

The Board finds that VA has complied with the duties to notify and assist in development.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2015).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a 10 percent degree within one year of separation from service.  38 C.F.R. § 3.307 (2015).

An alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, that applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101 (West 2014).  With respect to the current appeal, that list includes arthritis.  38 C.F.R. § 3.309(a) (2015).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2015); Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  The Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board noted that the Veteran does not claim, and the evidence does not show, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of  38 USCA § 1154(b) (West 2014) are not applicable.

The Veteran contends that he has a right knee disability that resulted from an accident that occurred during service.  He also attributes his disability to injuries incurred while playing tennis in service.  Service personnel records show that in November 1968, the Veteran lost control of a military van and crashed into a telephone pole due to neglect and the consumption of alcohol hours before.  The court memorandum stated that the Veteran operated the van in a reckless and wanton manner by crashing into a stop sign and speeding in adverse weather, which caused the accident.  The Veteran was issued a sentence requiring him to forfeit part of his pay for a period of time.

The service personnel records also show that in October 1967, the Veteran hurt his right knee while playing tennis.  He experienced pain and felt a pop in his knee, but there was no effusion.  The pain specifically came from the medial meniscus area.  In an image taken later that month of the right knee, no bony or soft tissue abnormalities were noted.  In a subsequent December 1969 report of medical history, bone and joint deformities were reported and swollen or painful joints.  However the Veteran did not report having a trick or locked knee.

In a May 1970 clinical record and VA examination, the Veteran reported pain in the left knee and the examiner noted a tennis injury that occurred in service.  However there was no mention of any right knee symptoms.  Similarly, a June 1970 hospital record also noted the Veteran's left knee symptoms, but did not mention any abnormalities of the right knee. 

A June 1970 rating decision denied service connection for a right knee disability since there was no evidence of any abnormality found on the last examination.  

In a September 1993 medical record, the Veteran reported pain in his knees, and crepitus was noted in both knees.  There was no effusion.  The Veteran was diagnosed with traumatic osteoarthritis.  In June 1994, the Veteran appeared for VA medical exam pertaining to symptoms in his left leg.  The examiner diagnosed deep vein thrombosis (DVT).  Records from June 1994 show that the Veteran injured his left knee.  

In April 2008, the Veteran submitted evidence to reopen the previously denied claim for service connection for a right knee disability.  That evidence consisted of a January 2008 physical therapy record where the Veteran exhibited bilateral knee discomfort while squatting.  The claim to reopen based upon new and material evidence was denied in August 2008.

In an August 2008 VA medical record, the Veteran reported that his knees continuously gave out.  However, the physician noted only minimal pain.  The Veteran was found to have crepitus in both knees, but exhibited normal range of motion without pain.  The Veteran was diagnosed with degenerative joint disease.  Images taken of the right knee showed osteoarthritic changes.  The physician diagnosed the Veteran with only a minor abnormality.  Subsequently, in November 2008, the Veteran reported falling multiple times due to the pain in his knees.

In a September 2008 statement, the Veteran indicated that his claim was for the left knee, not the right knee.  He also referenced an accident that occurred in Morocco which was connected to service, for which he was hospitalized.  He also indicated that his legs were not in good condition, and that he had a trick knee.

In a May 2009 VA medical record, the Veteran's examination found crepitus in the right knee with reduced flexion, but no swelling.  Images taken of the right knee found mild degenerative changes with small suprapatellar joint effusion.  The physician noted that there was a major abnormality but no attention was needed.  In a subsequent June 2009 medical record, the Veteran reported pain in the knees with the knees locking and giving out, causing falls.  X-rays of the right knee taken during that time showed evidence of osteoarthritis and chondrocalcinosis, with small effusion.

In a June 2009 substantive appeal, the Veteran reiterated his clarifying statements with regard to other claims made in the September 2008 statement.  However, he did not mention the left knee.  Instead, he only mentioned his trick knees.  In the April 2011 statement submitted by the representative, the Veteran's representative stated that the Veteran's claim was for a right knee disability.

During the videoconference hearing conducted in December 2011, the Veteran was granted a motion for advancement on the docket due to his financial hardship.  The Veteran's representative also restated the issues on appeal, including the issue of entitlement to service connection for the right knee.  The Veteran testified that while serving in Morocco in 1968, he was driving a van which got into an accident due to defective brakes.  Due to the impact, the Veteran crashed through the windshield and flipped outside of the car.  The Veteran testified about the impact the accident had on his kidney and right ear conditions, but did not mention the right knee.  He testified that after service, he did not seek any medical attention even though his injuries persisted.  In 1991, the Veteran started receiving treatment for the injuries from the VA medical center, but he testified that they had significantly worsened over the years.  The Veteran also answered that his doctors had not related his disabilities to his accident or any other part of service.  However he stated that may have been because he did not ask them.

At a November 2012 VA examination, the Veteran had prior diagnoses of left knee sprain and bilateral degenerative joint disease.  The examiner found documentation pertaining to the left knee from 1964, but not the right knee.  The examiner noted that the Veteran was diagnosed with a left trick knee in 1967, and also was in an accident that injured his left leg and both of his knees.  The examiner also noted that the Veteran reported his knees clicking in September 1993.  The Veteran also had deep vein thrombosis (DVT) in the left leg.  The Veteran exhibited normal right knee extension and normal muscle strength, but reported flare ups, weakened movement, and pain on movement.  The examiner reviewed an image of the right knee taken in July 2011which showed no acute abnormalities or any fractures or dislocation.  When compared to a May 2009 examination, there was no significant interval change and only minimal degenerative changes were present.  The examiner opined that the Veteran's knee condition was less likely than not incurred in or caused by any in-service injury or illness.  The examiner's rationale was that the only in-service knee injury found was  in 1964 when the Veteran complained of a trick knee.  Otherwise, there was no evidence of any knee injury until 1993, after the Veteran separated from service.

In July 2014, the Veteran reported that both of his knees were giving out, however in an October 2014 record, the Veteran reported minimal knee pain and that he no longer needed medication for the pain.

In a March 2015 VA examination, the examiner diagnosed degenerative arthritis of the right knee since 2008.  After reviewing the relevant medical history, the examiner found that an X-ray from December 2013 showed degenerative joint disease and small effusion.  The Veteran exhibited abnormal range of motion with regard to flexion, and pain was noted during the examination.  There was also evidence of crepitus, and the Veteran had difficulties with locomotion, sitting, and standing.  After reviewing an image of the Veteran's right knee, the examiner found only moderate degenerative changes, with no acute findings.  The examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by service.  The examiner's rationale was that the Veteran only sought medical assistance once for each knee while in service, and that the Veteran had not sought treatment for the knee again until 2008.  The examiner opined that the Veteran's knee injuries in service were isolated events, and did not cause the current degenerative joint disease.

In a July 2015 statement, the representative argued that it was the Veteran's contention that the current right knee disability was due to a knee injury incurred while playing tennis in service.  There was no mention of the car accident that the Veteran testified about during the hearing.

In a February 2016 VA examination, the examiner diagnosed degenerative arthritis.  The examiner noted that the Veteran insisted during the examination that his left knee bothered him more.  When the examiner explained that the examination was for the issue on appeal, the Veteran focused more on the right knee.  He denied having any injuries to the right knee in service, but reported having pain for many years.  The Veteran exhibited abnormal range of motion for the right knee, and reported flare ups, pain, and interference with standing and locomotion.  The examiner noted crepitus.  

The examiner opined that it was less likely than not that the current disability was incurred in or caused by service.  The examiner's rationale was that while the Veteran had an injury to the right knee in 1967 while in service, his separation exam was negative for complaints or impairment related to the right knee.  In 1991, the Veteran was hospitalized with DVT which persisted afterwards, and in 1993 the Veteran was evaluated for multiple joint pain.  In that assessment the Veteran was diagnosed with traumatic arthritis.  However the provider did not specify which joint they were referring to, nor did they rely upon any imaging.  The Veteran did not report right knee pain until several years after the 1993 assessment.  The examiner took into consideration the Veteran's own statements regarding his knee, however the lack of any findings at separation, the left leg DVT that existed prior to any right knee complaints, the examination performed in 1993 which showed bilateral complaints and findings, all indicated that it was less likely than not that the right knee condition was due to the complaint of pain in service and more likely due to the compensating he had to do with his right knee because of his painful, weak left leg caused by chronic DVT.  The examiner added that the bilateral complaints in 1993 did not indicate an isolated knee condition, as the exam was the same for both sides.

After considering the pertinent evidence of record, the Board finds that service connection for a right knee disability is not warranted.  The evidence does not show that there is any causal relationship between the any current right knee disability and the injuries incurred in service, and the evidence does not show that right knee arthritis manifested within one year following service.

At the outset, it is important to address that the Veteran attributed his right knee disability to the accident he had while driving a van in service.  However, the Veteran is not entitled to service connection for injuries resulting from that accident because that injury could not be one incurred in the line of duty as it was the Veteran's own misconduct and consumption of alcohol that caused the accident.  38 U.S.C.A. § 105(a) (West 2014).  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct, or the result of abuse of alcohol or drugs.  Willful misconduct is an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) (2015).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2015).  The Court Memorandum regarding that accident indicated that the Veteran had disobeyed the authority prohibiting consumption of alcohol within 6 hours prior to assuming a watch, and that that the Veteran had operated the van in a reckless and wanton manner by speeding and crashing into a telephone poll.  Thus, because the Veteran's accident was due to his own willful misconduct and consumption of alcohol, it cannot be used to satisfy the requirement for an in-service injury.

Even if service connection could be granted as a result of that accident, the Board finds that the preponderance of the evidence is against a finding that any current right knee disability is related to that accident.  The VA medical opinions have found it less likely that any current disability is related to that accident.

The Veteran was diagnosed with traumatic osteoarthritis in September 1993, and degenerative joint disease in August 2008 for his right knee, which satisfies the requirement of having a current disability to establish service connection.  There is also evidence in the service medical records to show that the Veteran injured his right knee while in service as is established by medical records from October 1967, where the Veteran received treatment for an injury that occurred while playing tennis.  Therefore, there is evidence in the record to establish that the Veteran had an in-service knee injury.  However, the evidence of record does not establish a relationship between the in-service knee injury and any current right knee disability.

The service medical records show that the Veteran's right knee injury occurred while the Veteran was playing tennis, and was quickly resolved soon after as evidenced by the image taken later that month which revealed no bony or soft tissue abnormalities.  Following the injury, in a December 1969 report of medical history, the Veteran denied swollen or painful joints, and bone and joint deformities.  Nothing in the report indicated that the affected joint was the right knee.  The only note provided was "for my right hand."  The Veteran also did not report that he had a trick or locked knee.  Similarly, there are no service treatment records following the right knee injury, including on the separation exam, that show any continued complaints, treatment, or diagnosis of any right knee disability.  The record does not show that the Veteran had any further problems with his right knee until September 1993, many years after service.

The Board finds that the weight of the evidence is against a finding that any current right knee disability is etiologically related to the injuries incurred in service.  The Board finds that the February 2016 VA medical opinion is most probative.  The Board finds evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions, and is supplied by a competent person.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the February 2016 medical opinion to have significant probative value because it is based on a complete examination and a thorough review of the medical history, and was provided by a trained examiner.  The VA examiner opined that it was less likely than not that the Veteran's current knee disability was the result of the injury in service.  In support of the opinion, the examiner specifically noted that the Veteran's separation examination was negative for any complaints or impairment of the right knee.  The examiner also noted that the Veteran was diagnosed with DVT in 1991, and then diagnosed with a right knee disability in 1993.  The 1993 diagnosis also did not specify which joints the provider was referring to in determining the diagnosis, and there was no image that was relied upon to support the diagnosis.  Instead, the examiner offered an alternative explanation based upon a review of the medical evidence, indicating that the right knee disability may have developed in response to the DVT.  Thus, because the examiner supported her clear conclusions with specific, relevant evidence from the Veteran's medical history, the February 2016 VA examination is most probative with regards to the nexus between the Veteran's in-service injury and his current right knee disability.

The Board has considered the Veteran's lay statements and testimony that his right knee disability is the result of an accident that occurred while in service.  The Veteran is not entitled to receive service connection for any disabilities resulting from that accident because it was caused by his own willful misconduct and consumption of alcohol.  Even if that were not the case, the Board notes that competent medical evidence of record has found it is less likely that any current right knee disability is related to that accident.  Furthermore, the Veteran's testimony is not consistent with the evidence of record.  The Veteran testified that the cause of the accident was defective brakes.  However the service personnel records show that the accident was due to his own reckless driving combined with consumption of alcohol.  The Veteran has also, on multiple occasions, including his September 2008 statement and during the February 2016 VA examination, indicated that he should be service-connected for the left knee instead of the right knee, since the left knee is the one causing him difficulties.  Thus, because the Veteran's statements are inconsistent with the contemporaneous personnel record prepared in-service, and seem to deny the existence of a right knee disability, they lack sufficient probative value.  

To the extent that the Veteran himself contends that a medical relationship exists between a current right knee disability and the in-service injury that occurred in October 1967, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Board finds the question as to the etiology of the Veteran's current right knee disability to be a question that requires medical expertise to answer.  While the Veteran is competent to describe symptoms he can perceive through his senses, an opinion regarding the etiology of his right knee disability is not within the competence of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Thus, the February 2016 VA examination and medical opinion are most probative in finding that it is less likely than not that any current right knee disability was a result of the injuries that the Veteran incurred in service.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board finds those assertions are not credible.  The Veteran's separation examination report is negative for any treatment, complaint, or diagnosis pertinent to the Veteran's right knee, weighing against a finding of continuity.  The Veteran did not report any right knee problems.  As the Veteran was not diagnosed with osteoarthritis until many years after service, and there was a significant period of time between any in-service injury and post-service complaints where the medical record was silent for complaints of a right knee disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  Maxson v. West, 12 Vet. App. 453 (1999). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disease is shown to be manifest to a degree of 10 percent or more within one year following separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).   However, the Board finds that service connection for arthritis on a presumptive basis is not warranted as the record does not show any evidence of arthritis manifesting within one year of separation from active duty.  The May 1970 clinical record did not mention any right knee disability, and the June 1970 rating decision specifically denied service connection for a right knee condition because there was no evidence of any abnormalities found during the last examination.  The earliest evidence of arthritis of the right knee is in the September 1993 medical record which gave a diagnosis of osteoarthritis based on pain and crepitus in both knees.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and service connection for a right knee disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a right knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


